DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for performing radio link monitoring on primary cell in a NR-Unlicensed system. Wherein the unlicensed band uses a Listen Before Talk (LBT) before stations or network nodes are allowed to access the channel. Each of the Independent claims 1 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example: 
A prior art reference, ETSI, “5G; NR; Requirement for Support of Radio Resource Management (3GPP TS 38.133 Version 15.2.0 Rel.15)”, Technical Specification Dated (2018 – 07) discloses in chapter 8 starting at page 31, discloses signalling characteristics for radio link monitoring in New Radio (NR). Pg.31 recites, in part:
“The UE shall monitor the downlink link quality based on the reference signal in the configured RLM-RS resource(s) in order to detect the downlink radio link quality of the PCell and PSCell as specified in [3]. The configured RLM-RS resources can be all 
On each RLM-RS resource, the UE shall estimate the downlink radio link quality and compare it to the thresholds Qout and Qin for the purpose of monitoring downlink radio link quality of the cell. The threshold Qout is defined as the level at which the downlink radio link cannot be reliably received and shall correspond to the out-of-sync block error rate (BLERout) as defined in Table 8.1.1-1. For SSB based radio link monitoring, Qout_SSB is derived based on the hypothetical PDCCH transmission parameters listed in Table 8.1.2.1-1. For CSI-RS based radio link monitoring, Qout_CSI-RS is derived based on the hypothetical PDCCH transmission parameters listed in Table 8.1.3.1-1.”
As can be seen from the above excerpt the disclosure of ETSI teaches the transmission reference signal resources from the base station, in this case, a gNodeB to a mobile, which allows for the mobile to use the resource for radio link monitoring. While the disclosure of ETSI substantially discloses the claimed invention, it does not teach explicitly, suggest, or render obvious:
“determining, by the wireless device, a downlink transmission failure of the RLM- RS due to a listen before talk (LBT) procedure indicating a busy channel; determining, in response to the downlink transmission failure, a replacement RS from the plurality of RSs based on the QCLed indication for the RLM-RS; and 
performing the RLM measurement on the replacement RS”.
That is, the disclosure of ETSI does not teach measuring a channel, or rather, carrier sensing on the downlink to detect a failed downlink reference signal transmission 
An additional prior art reference, ETSI “5G; NR; Physical Layer Procedures for Control (3GPP TS 38.213 ver.15.3.0 Release 15)” dated (2018 – 10), discloses radio link monitoring in NR, and recites, in part”
“The downlink radio link quality of the primary cell is monitored by a UE for the purpose of indicating out-of-sync/insync status to higher layers. The UE is not required to monitor the downlink radio link quality in DL BWPs other than the active DL BWP, as described in Subclause 12, on the primary cell. If the active DL BWP is the initial DL BWP andfor SS/PBCH block and control resource set multiplexing pattern 2 or 3, as described in Subclause 13, the UE is expected to perform RLM using the associated SS/PBCH block.
The disclosure also discusses the UE being configured with CSI-RS or SSBlock with QCL-TypeD for failureDetection, e.g. failure detection resources pgs.12-14. 
“determining, by the wireless device, a downlink transmission failure of the RLM- RS due to a listen before talk (LBT) procedure indicating a busy channel; determining, in response to the downlink transmission failure, a replacement RS from the plurality of RSs based on the QCLed indication for the RLM-RS; and 
performing the RLM measurement on the replacement RS”.
That is, the disclosure of ETSI does not teach measuring a channel, or rather, carrier sensing on the downlink to detect a failed downlink reference signal transmission from the base station, and using other quasi collocated reference signal resources to 
An additional prior art reference, Jung et al. (US 2019/0081753 A1) discloses apparatuses, methods, and systems are disclosed for reference signals for radio link monitoring.  The method includes measuring a first set of reference signals for radio link monitoring.  The method includes receiving an indication of a second set of reference signals for radio link monitoring.  The method includes resetting a counter in response to reception of the indication of the second set of reference signals.  The first set of reference signals is associated with a first set of downlink antenna ports, the second set of reference signals is associated with a second set of downlink antenna ports, and the first set of downlink antenna ports is different from the second set of downlink antenna ports.
While the disclosure of Jung substantially discloses the claimed invention, it does not teach explicitly, suggest, or render obvious:
“determining, by the wireless device, a downlink transmission failure of the RLM- RS due to a listen before talk (LBT) procedure indicating a busy channel; determining, in response to the downlink transmission failure, a replacement RS from the plurality of RSs based on the QCLed indication for the RLM-RS; and 
performing the RLM measurement on the replacement RS”.
Therefore, claims 1-20 are considered to be allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411